               Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 1 of 21




    1     LAWRENCE M. HADLEY - State Bar No. 157,728
          lhadley@glaserweil.com
    2     STEPHEN E. UNDERWOOD - State Bar No. 320,303
          sunderwood@glaserweil.com
    3     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          LAWRENCE R. LAPORTE, SB# 130,003
    7     Lawrence.LaPorte@lewisbrisbois.com
          LEWIS BRISBOIS BISGAARD & SMITH LLP
    8     633 West 5th Street, Suite 4000
          Los Angeles, California 90071
    9     Telephone: 213.250.1800
          Facsimile: 213.250.7900
   10
          Attorneys for Plaintiff
   11     Core Optical Technologies, LLC
   12                             UNITED STATES DISTRICT COURT
   13                            CENTRAL DISTRICT OF CALIFORNIA
   14                                      SOUTHERN DIVISION
   15     CORE OPTICAL TECHNOLOGIES,                     CASE NO: 8:19-cv-2189
          LLC,
   16                                                    SECOND AMENDED COMPLAINT
                              Plaintiff,                 FOR PATENT INFRINGEMENT
   17
          v.
   18                                                    JURY TRIAL DEMANDED
          JUNIPER NETWORKS, INC., a
   19     Delaware Corporation, and DOES 1
          through 10, inclusive,
   20
                              Defendants.
   21

   22

   23             Plaintiff Core Optical Technologies, LLC (“Plaintiff” or “Core”), through its
   24     undersigned counsel, hereby files this Second Amended Complaint against
   25     Defendants Juniper Networks, Inc. (“Juniper”) and Does 1 through 10, inclusive
   26     (“Does”) (collectively, “Defendants”). For its complaint, Core alleges as follows:
   27

   28

                                                   1
                            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
            Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 2 of 21




    1                                           THE PARTIES
    2           1.     Core is a limited liability company organized and existing under the laws
    3     of the State of California. Core has a principal place of business located at 18792 Via
    4     Palatino, Irvine, California 92603.
    5           2.     Defendant Juniper is a corporation organized and existing under the laws
    6     of the State of Delaware, which maintains its principal place of business at 1194
    7     Mathilda Avenue, Sunnyvale, California. Juniper also maintains a regular and
    8     established place of business at 6868 Cortona Drive, Goleta, CA 93117.
    9           3.     Defendants Does are: (i) customers and/or end-users of Juniper’s fiber
   10     optic cross polarization interference cancelling devices; (ii) other end-users of
   11     Juniper’s fiber optic cross polarization interference cancelling devices; (iii) persons,
   12     such as third-party vendors or contractors, who have assisted Juniper or the other Doe
   13     Defendants in using Juniper’s fiber optic cross polarization interference cancelling
   14     devices in a manner that infringes the Asserted Claims (as defined below); and/or (iv)
   15     other persons, all of whom have infringed the Asserted Claims, or who have assisted
   16     other Defendants in infringing the Asserted Claims, by or through their use of
   17     Juniper’s fiber optic cross polarization interference cancelling devices
   18           4.     The true names and identities of the Doe Defendants are unknown at this
   19     time. Therefore, they are being sued under their fictitious names. At such time as their
   20     true names are ascertained, this Complaint will be amended to so reflect.
   21           5.     On information and belief, each Doe Defendant has directly and/or
   22     indirectly infringed the Asserted Claims, either by themselves or in concert with other
   23     Defendants, by using Juniper’s fiber optic cross polarization interference cancelling
   24     devices in the United States. Core reserves the right to amend this Complaint to
   25     identify the specific infringing acts of each Doe Defendant once it learns such facts.
   26     Core expect that most, or all, of such facts are non-public. Core expects to uncover
   27     such facts in discovery.
   28

                                                  2
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
            Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 3 of 21




    1                                 JURISDICTION AND VENUE
    2           6.     This is an action for infringement of method claims, and only method
    3     claims, of U.S. Patent No. 6,782,211, entitled “Cross Polarization Interface [sic]
    4     Canceler,” which was duly issued by the United States Patent and Trademark Office
    5     on August 24, 2004 (“the ’211 patent”). The asserted claims in this case are only
    6     method claims 30, 32, 33, 35 and 37 of the ’211 patent (“the Asserted Claims”).
    7           7.     This Court has subject matter jurisdiction over this case under 28 U.S.C.
    8     §§ 1331 and 1338(a), because the claims arise under the patent laws of the United
    9     States, 35 U.S.C. §§ 1, et seq.
   10           8.     This Court has personal jurisdiction over Defendants, because
   11     Defendants conduct continuous and systematic business in California, including, upon
   12     information and belief, in this judicial district.
   13           9.     This Court also has personal jurisdiction over Defendants because
   14     Defendants maintain regular and established places of business in this judicial district.
   15     In particular, Defendant Juniper maintains a regular and established place of business
   16     at its facility located at 6868 Cortona Drive, Goleta, CA 93117.
   17           10.    This Court also has personal jurisdiction over Defendants because, on
   18     information and belief, Defendants have committed acts of infringement in California,
   19     and in this judicial district. Specifically, on information and belief, Defendants have
   20     marketed, manufactured, used, offered for sale, sold, imported, and/or distributed
   21     within California, and in this judicial district, devices that can be configured to cancel
   22     cross polarization interference in received fiber optic signals—which, as so used and
   23     configured, perform all the steps of the Asserted Claims. Also, on information and
   24     belief, Defendants have performed all the steps of at least one of the Asserted Claims
   25     in California, and in this judicial district. Also, on information and belief, Defendants
   26     have induced and/or contributed to customers' infringing uses of the cross-
   27     polarization interference canceling devices in California, and in this judicial district.
   28           11.    Venue is proper in this judicial district against Defendants, because: (i)
                                                   3
                            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
            Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 4 of 21




    1     Defendant Juniper has a regular and established place of business in this judicial
    2     district, including its facility at 6868 Cortona Drive, Goleta, CA 93117; and (ii) on
    3     information and belief, each Defendant has committed acts of infringement in this
    4     judicial district, including performing all steps of the method(s) claimed in the
    5     Asserted Claims in this judicial district; and/or performing acts of contributory or
    6     induced infringement in this judicial district. See 28 U.S.C. § 1400(b).
    7           12.    In addition, venue is proper because Core resides in this judicial district,
    8     and Core has and continues to suffer harm in this judicial district. Moreover, a
    9     substantial part of the events giving rise to this action occurred in this judicial district,
   10     including the inventive activities giving rise to the ’211 patent.
   11                                   THE ASSERTED PATENT
   12           13.    Mark Core, the sole named inventor of the ’211 patent, earned his Ph.D.
   13     in electrical and computer engineering from the University of California, Irvine, and
   14     is the Manager of Core Optical Technologies, LLC. The pioneering technology set
   15     forth in the ’211 patent greatly increases data transmission rates in fiber optic
   16     networks, by enabling two optical signals transmitted in the same frequency band, but
   17     at generally orthogonal polarizations, to be recovered at a receiver. The patented
   18     technology that enables the recovery of these signals includes coherent optical
   19     receivers and related methods that mitigate cross-polarization interference associated
   20     with the transmission of the signals through the fiber optic network. The coherent
   21     receivers and their patented methods mitigate the effects of polarization dependent
   22     loss and dispersion effects that limit the performance of optical networks, greatly
   23     increasing the transmission distance and eliminating or reducing the need for a variety
   24     of conventional network equipment such as amplifiers, regenerators, and
   25     compensators. The patented technology set forth in the ’211 patent has been adopted
   26     by Defendants in, at least, their packet-optical transport solutions described below.
   27           14.    On November 5, 1998, Mark Core filed with the United States Patent
   28     and Trademark Office (“USPTO”) Provisional Patent Application No. 60/107,123
                                                   4
                            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
            Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 5 of 21




    1     (“the ’123 application”) directed to his pioneering inventions. On November 4, 1999,
    2     Mark Core filed with the USPTO a non-provisional patent application, U.S. Patent
    3     Application No. 09/434,213 (“the ’213 application”), claiming priority to the ’123
    4     application. On August 24, 2004, the USPTO issued the ’211 patent from the ’213
    5     application. The entire right, title, and interest in and to the ’211 patent, including all
    6     rights to past damages, has been assigned to Core in an assignment recorded with the
    7     USPTO. The ’211 patent is attached as Exhibit 1 to this Complaint.
    8           15.    The Asserted Claims of the ’211 patent are all method claims. One of
    9     these is claim 33, an independent method claim. Claim 33 is reproduced below, with
   10     parenthetical annotations to identify the different elements of the claim:
   11
                       33. A method comprising:
   12

   13                         (33a) receiving an optical signal over a single fiber optic
                              transmission medium,
   14

   15                                (33a1) the optical signal being at least two
                                     polarized field components independently
   16                                modulated with independent information bearing
   17                                waveforms; and

   18                         (33b) mitigating cross polarization interference
   19                         associated with the at least two modulated polarized field
                              components to reconstruct the information bearing
   20                         waveforms
   21
                                     (33b1) using a plurality of matrix coefficients
   22                                being complex values to apply both amplitude
   23                                scaling and phase shifting to the at least two
                                     modulated polarized field components.
   24
               DEFENDANTS’ CROSS POLARIZATION CANCELLING DEVICES
   25
                16.    Defendants and/or their divisions, subsidiaries, and/or agents are
   26
          engaged in the business of making, using, distributing, importing, offering for sale
   27
          and/or selling devices that can be configured to mitigate and/or cancel cross
   28

                                                   5
                            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
            Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 6 of 21




    1     polarization interference in received fiber optic signals. As so configured, the devices,
    2     when used, perform all the steps of the methods claimed in the Asserted Claims
    3     during normal use. These devices include, but are not limited to: (i) the PTX 3000
    4     and PTX 5000 Optical Transport Platforms (the “PTX Family”), (ii) the BTI7800
    5     Series Optical Transport Platform (the “BTI 7800”); (iii) the MX Series routers (the
    6     “MX Series”); and (iv) the modules, line cards and interface cards which are used
    7     with the foregoing to implement Juniper’s polarization-division multiplexing
    8     (“PDM”) and cross-polarization interference (“XPI”) mitigation functionality,
    9     including the relevant Universal Forwarding Modules (UFMs), BTI Interface Cards
   10     (BICs), transceivers, Dense Port Concentrators (DPCs), Physical Interface Cards
   11     (PICs), Flexible PIC Concentrators (FPCs), Modular Interface Cards (MICs),
   12     Modular Port Concentrators (MPCs), and other relevant modules and cards (the
   13     “Modules and Cards”) (collectively, “the Fiber Optic XPIC Devices”).
   14           17.    Each Fiber Optic XPIC Device is, or can be, configured to perform all of
   15     the steps recited in the Asserted Claims of the ’211 Patent, during normal use. On
   16     information and belief, each Defendant has actually used the Fiber Optic XPIC
   17     Devices to perform each step of the methods recited in the Asserted Claims of the
   18     ’211 Patent, within the United States, either itself, through intermediaries, or in
   19     conjunction with one or more joint venturers or customers.
   20                                         The PTX Family
   21           18.    The PTX Family is a family of optical networking equipment with
   22     “100GbE coherent dense wavelength-division multiplexing (DWDM)”
   23     communication capability. Exh. 2 (Juniper Datasheet, “PTX5000 and PTX3000
   24     PICs”) at 2; see also Exh. 3 (Juniper publication, “PTX5000 100G Packet Optical
   25     Solution”) at 3 (stating that the PTX5000 uses “100G DWDM optics”).
   26           19.    Element 33(a) recites “receiving an optical signal over a single fiber
   27     optic transmission medium.” The PTX Family includes optical receivers that receive
   28     optical signals over a single fiber optic transmission medium. See, e.g., Exh. 2 at 3
                                                  6
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
            Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 7 of 21




    1     (PTX Family “contains a coherent receiver to correct linear and nonlinear effects that
    2     have accumulated traversing the fiber span”). Thus, the PTX Family is configured to
    3     perform element 33(a) during normal use.
    4           20.    Element 33(a1) recites “the optical signal being at least two polarized
    5     field components independently modulated with independent information bearing
    6     waveforms.” When used with appropriate components, the PTX Family is configured
    7     to perform polarization-division multiplexing (“PDM”), in which the optical signal
    8     contains two “polarized field components,” at orthogonal polarizations, which are
    9     “independently modulated with independent information bearing waveforms.” See,
   10     e.g., Exh. 2 at 2 (“The 2-port 100GbE coherent DWDM PIC transmits a DP-QPSK
   11     signal” - “DP-QPSK” means “Dual Polarization – Quadrature Phase Shift Keying.”
   12     Thus, the PTX Family, when used with the 2-port 100GbE PIC, performs
   13     polarization-division multiplexing); Exh. 3 at 3 (the PTX Family, when used with
   14     “100G DWDM optics,” uses “dual-polarization quadrature phase shift keying (DP-
   15     QPSK)”). Thus, when used with appropriate components, the PTX Family is
   16     configured to perform element 33(a1), during normal use.
   17           21.    Element 33(b) recites “mitigating cross polarization interference
   18     associated with the at least two modulated polarized field components to reconstruct
   19     the information bearing waveforms.” Publicly available information demonstrates that
   20     the PTX Family, when used with appropriate components, is configured to perform
   21     this step during normal use.
   22           22.    For instance, the PTX Family Datasheet (Exh. 2) states that the PTX
   23     Family “contains a coherent receiver to correct linear and nonlinear effects that
   24     have accumulated traversing the fiber span.” Exh. 2 at 2. On information and belief,
   25     one of the “linear and non-linear effects” that is “corrected” by the coherent receiver
   26     in the PTX Family is “cross polarization interference,” which accumulates in the
   27     signal as it “travers[es] the fiber span.” Id.
   28           23.    Similarly, Exhibit 3 states that the PTX Family receivers use “DSP
                                                   7
                            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
            Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 8 of 21




    1     [Digital Signal Processing] for compensation of chromatic and polarization mode
    2     dispersion.” Exh. 3 at 3. On information and belief, the “compensation” performed by
    3     the “Digital Signal Processor” in the PTX Family mitigates “cross polarization
    4     interference” that accumulates in the signal as it propagates down the line.
    5           24.    Moreover, the PTX Family Datasheet (Exh. 2) states that the PTX
    6     Family “leverages the latest Optical Internetworking Forum (OIF)-complaint optical
    7     technology.” Exh. 2 at 2. Thus, any documents that describe the technical
    8     characteristics of “OIF-compliant optical technology,” for 100G DWDM DP-QPSK
    9     transmission, also describe the technical characteristics of the PTX Family.
   10           25.    One such document is the OIF’s “100G Ultra Long Haul DWDM
   11     Framework Document.” See Exh. 4. According to this document, the “coherent
   12     receivers” in OIF-complaint 100G DWDM DP-QPSK transceivers, such as those in
   13     the PTX Family, include an “electronic equalizer” which is “used to recover both
   14     polarizations” of the DP-QPSK signal, and also used “to compensate for a number of
   15     signal impairments, including chromatic dispersion and polarization mode
   16     dispersion, caused by long distance propagation.” Exh. 4 at 5 (emphasis added). On
   17     information and belief, one of the “signal impairments” that is “compensated for” in
   18     the “electronic equalizer” in the PTX Family is cross-polarization interference. Thus,
   19     the OIF document confirms that the PTX Family, when used with appropriate
   20     components, is configured to perform element 33(b) during normal use.
   21           26.    Element 33(b1) of claim 33 recites “using a plurality of matrix
   22     coefficients being complex values to apply both amplitude scaling and phase shifting
   23     to the at least two modulated polarized field components.” On information and belief,
   24     and based on publicly available information, the PTX Family performs this step,
   25     when it is used with appropriate components, during normal use.
   26           27.    For instance, OIF document “Implementation Agreement for Integrated
   27     Dual Polarization Intradyne Coherent Receivers” (Exh. 5), dated November 14, 2013,
   28     shows the structure of the “OIF-compliant” receiver in the PTX Family, as follows
                                                  8
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
            Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 9 of 21




    1     (Exh. 5 at 9, Fig. 1):
    2

    3

    4

    5

    6

    7

    8

    9

   10

   11
                28.    As seen above, the PTX Family’s coherent receiver separates the
   12
          incoming optical signal into four components: (i) an in-phase X-polarized component,
   13
          Xi; (ii) a quadrature (90° offset) X-polarized component, Xq; (iii) an in-phase Y-
   14
          polarized component, Yi; and (iv) a quadrature Y-polarized component, Yq. Those
   15
          four components are then sent to the “DSP” (Digital Signal Processing), to
   16
          compensate for “signal impairments . . . caused by long distance propagation.” Exh. 4
   17
          at 5. On information and belief, the DSP in the PTX Family’s coherent receiver
   18
          performs this “compensation” via a computation that uses “a plurality of matrix
   19
          coefficients being complex values to apply both amplitude scaling and phase shifting”
   20
          to the components. Thus, when used with appropriate components, the PTX Family is
   21
          configured to perform element 33(b1) during normal use.
   22
                29.    Accordingly, the PTX Family, when used with appropriate components,
   23
          is configured to perform all the elements of claim 33 during normal use.
   24
                                              The BTI 7800
   25
                30.     The BTI 7800 is a “line of packet optical transport systems” that “can be
   26
          equipped with 10 Gbps, 100 Gbps, and 200 Gbps interfaces . . . to support a wide
   27
          range of muxponders and transponder connectivity.” Exh. 7 (Datasheet, BTI7800
   28

                                                   9
                            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 10 of 21




    1     Packet Optical Transport Systems) at 1.
    2           31.   Element 33(a) of claim 33 recites “receiving an optical signal over a
    3     single fiber optic transmission medium.” The BTI 7800 performs this initial step. See,
    4     e.g., Exh. 7 at 2 (diagram showing BTI 7800 units transmitting and receiving optical
    5     signals over a single fiber optic transmission medium). Thus, the BTI 7800 is
    6     configured to perform element 33(a) during normal use.
    7           32.   Element 33(a1) recites “the optical signal being at least two polarized
    8     field components independently modulated with independent information bearing
    9     waveforms.” Publicly available information shows that the BTI 7800, when used with
   10     appropriate components, is configured to perform this step during normal use.
   11           33.   For instance, the document “BTI7800 Series Software Configuration
   12     Guide, v. 2.1” (Exh. 8) states that the BTI 7800 can send and receive both an “X-
   13     polarization signal” and a “Y-polarization signal.” Exh. 8 at 11-4. Thus, the BTI
   14     7800, when used with appropriate components, receives an “optical signal” having “at
   15     least two polarized field components independently modulated with independent
   16     information.” Accordingly, when used with appropriate components, the BTI 7800 is
   17     configured to perform element 33(a1) during normal use.
   18           34.   Element 33(b) recites “mitigating cross polarization interference
   19     associated with the at least two modulated polarized field components to reconstruct
   20     the information bearing waveforms.” Publicly available information shows that the
   21     BTI 7800, when used with appropriate components, is configured to perform this step
   22     during normal use.
   23           35.   For instance, the Datasheet “BTI 7800 Series Intelligent Networking
   24     Systems” (Exh. 9), dated 2015 (id. at 3), states that the BTI 7800 includes “100G
   25     Coherent modules.” Exh. 9 at 1. The Datasheet further states that the BTI 7800 is
   26     “[o]ptimized for metro and regional networks;” thus, the BTI 7800 is designed for
   27     long-distance communication. Id. The Datasheet further states that the BTI 7800’s
   28     “Coherent Optics” achieve a Polarization-Mode Dispersion (“PDM”) tolerance of 15
                                                 10
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 11 of 21




    1     picoseconds, and a Polarization-Dependent Loss (“PDL”) tolerance of 3 dB.
    2           36.    On information and belief, the only way to achieve these tolerances with
    3     a coherent optical receiver, in long-haul operation, is to mitigate cross-polarization
    4     interference, as described and claimed in the ’211 patent. Thus, on information and
    5     belief, the BTI 7800, when used with appropriate components, is configured to
    6     perform element 33(b) during normal use.
    7           37.    Element 33(b1) recites “using a plurality of matrix coefficients being
    8     complex values to apply both amplitude scaling and phase shifting to the at least two
    9     modulated polarized field components.” On information and belief, the BTI 7800 can
   10     be used with OIF-complaint coherent optical receivers, just like the PTX Family, as
   11     described in Paragraphs 22-24 supra. Thus, for the same reasons as the PTX Family,
   12     the BTI 7800, when used with appropriate components, is configured to perform
   13     element 33(b1) during normal use.
   14                                          The MX Series
   15           38.    The MX Series are a “robust portfolio of SDN-enabled routing platforms
   16     that provide industry-leading system capacity, density, security, and performance with
   17     unparalleled longevity.” Exh. 6 (https://www.juniper.net/us/en/products-
   18     services/routing/mx-series/) at 1.
   19           39.    Element 33(a) of claim 33 recites “receiving an optical signal over a
   20     single fiber optic transmission medium.” The MX Series does this. See, e.g., Exh. 18
   21     (Datasheet, MX2000 Universal Routing Platforms) at 4 (MX Series has “high system
   22     capacity, high FIB scale, high-density 400GbE interfaces as well as DWDM and
   23     IP/optical support”); see also id. at 9 (listing various Modular Interface Cards, or
   24     “MICs,” which can be used with the MX Series to perform “OTN” (Optical Transport
   25     Network) communication; this necessarily involves receiving optical signals over a
   26     single fiber optic transmission medium). Thus, the MX Series is configured to
   27     perform element 33(a) during normal use.
   28           40.    Element 33(a1) recites “the optical signal being at least two polarized
                                                 11
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 12 of 21




    1     field components independently modulated with independent information bearing
    2     waveforms.” Publicly available information shows that the MX Series, when used
    3     with appropriate components, is configured to perform this step during normal use.
    4           41.   For instance, the Juniper web page “Understanding Optical Transport
    5     Network (OTN)” (https://www.juniper.net/documentation/en_US/junos/topics/topic-
    6     map/ethernet-otn-options-overview.html), attached as Exhibit 17, states that the
    7     “MX240, MX480, MX960, MX2010, and MX2020 routers” can be used with the
    8     “MIC3-100G-DWDM MIC” card. Exh. 17. at 16. This card uses “DP-QPSK with
    9     coherent reception and OTU4 and OTU4 (v) framing modes.” Id. As discussed
   10     above, DP-QPSK is dual polarization-quadrature phase shift keying. Thus, at least
   11     when they are used with the MIC3-100G-DWDM MIC card, the MX Series routers
   12     are configured to perform element 33(a1) during normal use.
   13           42.   Element 33(b) recites “mitigating cross polarization interference
   14     associated with the at least two modulated polarized field components to reconstruct
   15     the information bearing waveforms.” Publicly available information shows that the
   16     MX Series, when used with appropriate components, is configured to perform this
   17     step during normal use.
   18           43.   As discussed above, the MX Series can be used with the MIC3-100G-
   19     DWDM MIC card, to perform “100-Gigabit” communication via “DP-QPSK with
   20     coherent reception.” Exh. 17 at 16. This card uses a “CFP2-ACO DWDM optical
   21     transceiver.” Id. On information and belief, a CFP2-ACO DWDM optical transceiver,
   22     performing DP-QPSK communication, necessarily mitigates cross-polarization
   23     interference (XPI) to reconstruct the information-bearing waveforms. Thus, at least
   24     when they are used with the MIC3-100G-DWDM MIC card, the MX Series routers
   25     are configured to perform element 33(b) during normal use
   26           44.   Element 33(b1) recites “using a plurality of matrix coefficients being
   27     complex values to apply both amplitude scaling and phase shifting to the at least two
   28     modulated polarized field components.” On information and belief, the CFP2-ACO
                                                 12
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 13 of 21




    1     DWDM optical transceiver in the MIC3-100G-DWDM MIC card mitigates XPI by
    2     performing a computation which uses a plurality of matrix coefficients, being
    3     complex values, to apply both amplitude scaling and phase shifting to the
    4     orthogonally-polarized field components. Thus, at least when they are used with the
    5     MIC3-100G-DWDM MIC card, the MX Series routers are configured to perform
    6     element 33(b1) during normal use.
    7                                     The Modules and Cards
    8           45.    Juniper makes, sells, offers for sale, uses and/or imports various line
    9     cards, interface cards and modules for use with its optical networking platforms.
   10     These Modules and Cards can be used with the BTI 7800, the PTX Family, the MX
   11     Series, and/or with other Juniper networking platforms.
   12           46.    Many of these Modules and Cards are configured to perform all the
   13     elements of claim 33, during normal use, either alone or in conjunction with other
   14     equipment.
   15           47.    For instance, Juniper sells the “CFP transceiver” with part number “CFP-
   16     100GBASE-ZR.” See Exh. 10 (https://m.cdw.com/product/juniper-100gbase-zr-cfp-
   17     pluggable/5294431) at 1. This Module is a “pluggable optical interface transceiver
   18     module” that “uses DP-QPSK modulation and coherent receiver technology with an
   19     optimized DSP and FEC implementation.” Id. (emphasis added). Since the module
   20     uses “DP-QPSK modulation,” it receives PDM signals; thus, it is configured to satisfy
   21     elements 33(a) and 33(a1) during normal use. Since it has a “coherent receiver” with
   22     “an optimized DSP,” on information and belief, it also mitigates XPI; thus, it is
   23     configured to satisfy elements 33(b) and 33(b1) during normal use. Thus, this Module
   24     is configured to perform all the elements of claim 33 during normal use.
   25           48.    Similarly, Juniper sells the “PTX-2-100G-WDM” Physical Interface
   26     Card (PIC). See Exh. 11 (https://www.juniper.net/documentation/en_US/release-
   27     independent/junos/topics/reference/general/pic-ptx-series-100-ge-dwdm.html) at 1.
   28     This Module, which is “designed for metro, regional, or long-haul applications,” uses
                                                 13
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 14 of 21




    1     “DP-QPSK” modulation. Id. at 2. Thus, this Module is configured to perform
    2     elements 33(a) and 33(a1) during normal use. Meanwhile, on information and belief,
    3     either this Module, or a component with which it is used, is configured to perform
    4     elements 33(b) and 33(b1) during normal use.
    5           49.    Other Juniper Modules and Cards that are configured to perform all the
    6     elements of claim 33 during normal use include: (i) the PTX-5-100G-WDM Physical
    7     Interface Card, which uses “DP-QPSK” modulation (see Exh. 12); (ii) the MIC3-
    8     100G-DWDM Modular Interface Card, which “supports DP-QPSK with coherent
    9     reception” (see Exh. 13); (iii) the CFP2-DCO-T-WDM-1 transceiver, which uses
   10     “DP-QPSK” modulation (see Exh. 14); (iv) the QFX10000-Series Coherent DWDM
   11     Line Cards, which use “DP-QPSK” modulation (see Exh. 15 at 2); and (v) the
   12     PTX10K-LC1101 Line Card, which uses “DP-QPSK” modulation (see Exh. 16).
   13           50.    The foregoing is merely an illustrative list of some of the Juniper
   14     Modules and Cards that are configured to perform all the elements of claim 33 during
   15     normal use. On information and belief, additional Juniper Modules and Cards are also
   16     configured to perform all the elements of claim 33 during normal use. Core reserves
   17     the right to amend this Complaint to identify such additional Modules and Cards as it
   18     identifies them in discovery.
   19                                 Marking – 35 U.S.C. § 287(a)
   20           51.    Core has never made, sold, used, offered to sell, or imported into the
   21     United States any article that practices any claim of the ‘211 Patent. Core has never
   22     sold, commercially performed, or offered to commercially perform any service that
   23     practices any claim of the ‘211 Patent.
   24           52.    Prior to October 21, 2014, Core had never authorized, licensed, or in any
   25     way permitted any third party to practice any claim of the ‘211 Patent.
   26           53.    Moreover, Core alleges that Defendants infringe only method claims of
   27     the ’211 patent. Core does not allege that Defendants infringe any apparatus claims of
   28     the ’211 patent. The marking requirement of 35 U.S.C. § 287(a) does not apply when
                                                 14
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 15 of 21




    1     a patentee only asserts infringement of method claims. See Crown Packaging Tech.,
    2     Inc. v. Rexam Beverage Can Co., 559 F.3d 1308, 1316 (Fed. Cir. 2009); Hanson v.
    3     Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1082-83 (Fed.Cir.1983).
    4           54.     Because Core has never directly marketed any product or service that
    5     practices any of the claimed inventions of the ’211 Patent, and no third party was
    6     authorized to practice any claimed inventions of the ’211 patent prior to October 21,
    7     2014, 35 U.S.C. § 287(a) cannot prevent or otherwise limit Core’s entitlement to
    8     damages for acts of infringement that occurred prior to October 21, 2014.
    9           55.    Because Core alleges that Defendants infringe only method claims of the
   10     ’211 patent, 35 U.S.C. § 287(a) does not apply, even for acts of infringement that
   11     occurred after October 21, 2014. Thus, 35 U.S.C. § 287(a) does not limit Core’s
   12     entitlement to damages against Defendants, in any way, for any period of time.
   13          COUNT I – DIRECT PATENT INFRINGEMENT (35 U.S.C § 271(a))
   14           56.    Plaintiff repeats and realleges each and every allegation contained in
   15     Paragraphs 1-55 above, as if fully set forth herein.
   16           57.    Defendants have made, used, offered for sale, and/or sold, directly and/or
   17     through intermediaries, in this judicial district and/or elsewhere in the United States,
   18     one or more of the Fiber Optic XPIC Devices, and/or imported into the United States
   19     one or more of the Fiber Optic XPIC Devices.
   20           58.    Defendants’ acts complained of herein, including their use of the Fiber
   21     Optic XPIC Devices, directly infringes the Asserted Claims, because—as shown in
   22     Paragraphs 16-50 supra (for claim 33)—the Fiber Optic XPIC Devices are configured
   23     to perform all of the steps recited in those claims, during normal use.
   24           59.     Defendants have directly infringed the Asserted Claims of the ’211
   25     Patent by performing all of the steps of those claims within the U.S., either
   26     themselves, through intermediaries, or in conjunction with joint venturers and/or
   27     customers. Specifically, on information and belief, Defendants have performed all of
   28     the steps recited in each Asserted Claim, either personally, through intermediaries, or
                                                 15
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 16 of 21




    1     in conjunction with joint venturers and/or customers, by operating the Fiber Optic
    2     XPIC Devices within the U.S.. Such operation necessarily performs all of the steps
    3     recited in those claims, as shown in Paragraphs 16-50 supra (for claim 33).
    4           COUNT II – INDUCEMENT OF INFRINGEMENT (35 U.S.C § 271(b))
    5           60.    Plaintiff repeats and realleges each and every allegation contained in
    6     Paragraphs 1-59 supra, as if fully set forth herein.
    7           61.    Defendants have actively induced infringement of the Asserted Claims of
    8     the ’211 patent, in violation of 35 U.S.C. § 271(b).
    9           62.    Defendants have actively induced infringement of the Asserted Claims
   10     by selling the Fiber Optic XPIC Devices to one or more customers in the U.S., along
   11     with documentation and instructions demonstrating how to use the Devices to infringe
   12     the claims, and/or by providing service, maintenance, technical support, or other
   13     active assistance to their customers in using the Devices in the U.S.
   14           63.    On information and belief, when Defendants’ customers use the Fiber
   15     Optic XPIC Devices in the U.S., such use meets all the elements recited in the
   16     Asserted Claims of the ’211 patent. Thus, Defendants have committed affirmative
   17     acts (i.e., selling the Fiber Optic XPIC Devices, providing documentation on how to
   18     use the Fiber Optic XPIC Devices, and/or providing service, maintenance, technical
   19     support, or other active assistance to their customers) which have resulted in direct
   20     infringement of the ’211 patent by their customers in the United States.
   21           64.    On information and belief, Defendants had actual knowledge of the
   22     existence and relevance of the ’211 patent, or were willfully blind to its existence and
   23     relevance, prior to the filing of the Complaint.
   24           65.    For example, on information and belief, Juniper knew of the ’211
   25     patent’s existence and relevance due to Core’s filing of complaints for infringement
   26     of that patent in: (1) Central District of California Case No. SACV 12-1872 AG,
   27     styled Core Optical Technologies, LLC v. Ciena Corporation, et al. (filed October 29,
   28     2012); (2) Central District of California Case No. SACV 16-0437 AG, styled Core
                                                 16
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 17 of 21




    1     Optical Technologies, LLC v. Fujitsu Network Communications, Inc. (filed March 7,
    2     2016); and (3) Central District of California Case No. SACV 8:17-cv-00548AG,
    3     styled Core Optical Technologies, LLC v. Infinera Corp. (filed March 24, 2017).
    4           66.    On information and belief, as a major participant in the optical
    5     networking industry, Juniper monitors patent suits against other participants in the
    6     industry. On information and belief, through such monitoring, Juniper knew of—or
    7     was willfully blind to—the existence of the ’211 patent, prior to the filing of this
    8     Complaint, due to Core’s three prior lawsuits against other industry participants.
    9     Through such monitoring, Juniper knew—or was willfully blind—that the Fiber Optic
   10     XPIC Devices are configured to infringe the ’211 patent during normal use.
   11           67.    On information and belief, when Defendants sold the Fiber Optic XPIC
   12     Devices to customers within the United States, and/or provided service, maintenance,
   13     technical support, or other active assistance to such customers, they did so with the
   14     specific intent to encourage the customers to perform acts that constitute direct
   15     infringement of the ’211 patent. Specifically, on information and belief, Defendants
   16     performed such acts despite knowing (or being willfully blind) that their customers’
   17     use of the Fiber Optic XPIC Devices, as configured, would perform all of the steps of
   18     the Asserted Claims during normal use.
   19           68.    Therefore, Defendants have unlawfully induced infringement of the ’211
   20     patent, in violation of 35 U.S.C. § 271(b).
   21         COUNT III – CONTRIBUTORY INFRINGEMENT (35 U.S.C. § 271(c))
   22           69.    Plaintiff repeats and realleges each and every allegation contained in
   23     Paragraphs 1-68 supra, as if fully set forth herein.
   24           70.    Defendants have committed contributory infringement of each Asserted
   25     Claim of the ’211 patent, in violation of 35 U.S.C. § 271(c).
   26           71.    Defendants have committed contributory infringement by selling,
   27     offering to sell and/or importing into the United States the Fiber Optic XPIC Devices.
   28     As shown in Paragraphs 16-50 supra, the Fiber Optic XPIC Devices contain certain
                                                 17
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 18 of 21




    1     components—including the coherent optical receivers, and accompanying electronics,
    2     in the “interface cards” or “line cards”—which, as configured, perform cross-
    3     polarization interference mitigation on polarization-multiplexed optical signals. These
    4     components, when used as configured during normal operation, practice the
    5     inventions claimed in the Asserted Claims.
    6           72.    The components of the Fiber Optic XPIC Devices that can be used to
    7     perform cross-polarization interference mitigation practice a material part of the
    8     Asserted Claims, because they perform one of the key inventive functions of the ’211
    9     Patent – i.e. they mitigate the effects of cross-polarization interference, using matrix
   10     operations, to reconstruct the original polarization-division-multiplexed signals.
   11           73.    On information and belief, prior to the filing of the Complaint,
   12     Defendants had actual knowledge, or were willfully blind, that these components of
   13     the Fiber Optic XPIC Devices were especially made or adapted for use in an
   14     infringement of the ’211 patent. As shown in Paragraphs 64-67 supra, Defendants
   15     knew, or were willfully blind, that the Fiber Optic XPIC Devices are configured to
   16     infringe the ’211 patent upon use, at least because of Core’s prior litigations against
   17     others in the optical networking industry, and because of Defendant Juniper’s
   18     attorneys’ prior experience representing Infinera in litigation over the ’211 patent. For
   19     at least the reasons set forth in Paragraphs 64-67 supra, and on information and belief,
   20     Defendants knew, or were willfully blind, that normal use of the Fiber Optic XPIC
   21     Devices infringes each Asserted Claim of the ’211 patent. Despite that knowledge (or
   22     willful blindness), Defendants actively sold and used the Fiber Optic XPIC Devices in
   23     the United States, knowing that their customers would use the Fiber Optic XPIC
   24     Devices in the United States, and knowing (or being willfully blind) that such use
   25     would constitute direct infringement of the Asserted Claims.
   26           74.    The components of the Fiber Optic XPIC Devices that are configured to
   27     perform cross-polarization interference mitigation are not staple articles of commerce,
   28     and—as configured to perform cross-polarization interference mitigation during
                                                 18
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
              Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 19 of 21




    1     normal operation—are not capable of substantial noninfringing use. To the contrary,
    2     these components, as configured, are especially adapted to perform the claimed cross-
    3     polarization interference mitigation methods, during normal use. Id.
    4              75.   Accordingly, Defendants have unlawfully contributed to infringement of
    5     the ’211 patent, in violation of 35 U.S.C. § 271(c).
    6                REMEDIES, ENHANCED DAMAGES, EXCEPTIONAL CASE
    7              76.   Plaintiff repeats and realleges each and every allegation contained in
    8     Paragraphs 1-75 supra, as if fully set forth herein.
    9              77.   Defendants’ direct infringement (Count I), induced infringement (Count
   10     II), and contributory infringement (Count III) of the ’211 patent have caused, and will
   11     continue to cause, significant damage to Core. As a result, Core is entitled to an award
   12     of damages adequate to compensate it for Defendants’ infringement, but in no event
   13     less than a reasonable royalty pursuant to 35 U.S.C. § 284. Core is also entitled to
   14     recover prejudgment interest, post-judgment interest, and costs.
   15              78.   For at least the reasons set forth in Paragraphs 64-67 supra, prior to the
   16     filing of this Complaint, Defendants knew (or were willfully blind) that the Fiber
   17     Optic XPIC Devices are configured to infringe the Asserted Claims, during normal
   18     use. Despite this known, objectively-high risk that their actions constituted
   19     infringement, Defendants continued to directly and indirectly infringe the Asserted
   20     Claims of the ’211 patent, up to the filing of this Complaint. Thus, Defendants’
   21     infringement of the Asserted Claims has been (and is) willful.
   22              79.   In addition to being willful, Defendants’ conduct has been egregious.
   23              80.   As set forth in Paragraphs 64-67 supra, despite knowing of (or being
   24     willfully blind to) its infringement, Defendants continued to infringe, on a large scale,
   25     up to the very date when the ’211 patent expired. Defendant Juniper is a massive
   26     company, with over $4 billion in annual revenue. 1 Meanwhile, Plaintiff is a small
   27

   28     1
              See https://craft.co/juniper-networks.
                                                   19
                             SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 20 of 21




    1     company, owned by an individual inventor. On information and belief, Defendants
    2     persisted in their willful infringement, at least in part, because they believed they
    3     could use their superior financial resources to overwhelm Plaintiff in litigation. This
    4     constitutes “egregious” conduct, warranting an award of enhanced damages.
    5           81.    Moreover, the validity of the ’211 patent has been twice confirmed by
    6     the Patent Trial and Appeal Board (“PTAB”), in: (i) IPR2016-01618, filed by Fujitsu
    7     Network Communications, Inc.; and (ii) IPR2018-01259, filed by Infinera
    8     Corporation. IPR2018-01259 was filed by the same law firm currently representing
    9     Juniper. In both Inter Partes Review proceedings, the Petitioners—who were
   10     defendants in the prior litigations—cited numerous prior art references, to attempt to
   11     establish that claims of the ‘211 patent, including the Asserted Claims, were invalid.
   12     Yet, in both cases, the PTAB denied review, finding that the Petitioners had failed to
   13     establish a “reasonable likelihood” that any claim of the ’211 patent was invalid. See
   14     Ex. 19 (decision denying review in IPR2016-01618); Ex. 20 (decision denying review
   15     in IPR2018-01259). Because the PTAB has already rejected two extensive invalidity
   16     challenges to the ’211 patent, Defendants cannot reasonably believe they have a
   17     viable invalidity defense. Defendants’ decisions to persist in known, clearly-
   18     infringing conduct, despite the lack of any viable invalidity defense, is further
   19     evidence of “egregiousness,” warranting an award of enhanced damages.
   20           82.    For at least the foregoing reasons, Defendants’ conduct has been willful
   21     and egregious. Accordingly, under 35 U.S.C. § 284, the Court should enhance Core’s
   22     damages in this case by up to three times the amount found or assessed.
   23           83.    For at least the foregoing reasons, this case is an “exceptional” case
   24     within the meaning of 35 U.S.C. § 285. Accordingly, Core is entitled to an award of
   25     attorneys' fees and costs, and the Court should award such fees and costs.
   26                                    PRAYER FOR RELIEF
   27           WHEREFORE, Core prays for relief as follows:
   28           1.     That judgment be entered in favor of Core, and against Defendants;
                                                 20
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
           Case 5:21-cv-03075-VKD Document 1-2 Filed 04/27/21 Page 21 of 21




    1           2.     That Core be awarded damages adequate to compensate it for
    2     Defendants’ infringement of the Asserted Claims of the ’211 patent, in an amount to
    3     be determined at trial, as well as interest thereon;
    4           3.     That Core be awarded the costs of suit;
    5           4.     That Defendants’ infringement be declared willful and egregious;
    6           5.     That the Court increase Core’s damages up to three times the amount
    7     assessed under 35 U.S.C. § 284;
    8           5.     That the Court declare this an exceptional case under 35 U.S.C. § 285,
    9     and award Core its attorneys' fees and costs incurred in this action; and
   10           6.     That the Court grant such further relief as it deems just and proper.
   11

   12                                    JURY TRIAL DEMAND
   13           Core demands a jury trial on all issues so triable.
   14

   15     DATED: March 27, 2020                    GLASER WEIL FINK HOWARD
                                                    AVCHEN & SHAPIRO LLP
   16

   17
                                                   By:    /s/Lawrence M. Hadley
   18                                                    LAWRENCE M. HADLEY
   19                                                    STEPHEN E. UNDERWOOD
   20                                              LAWRENCE R. LAPORTE, LEWIS
                                                   BRISBOIS BISGAARD & SMITH LLP
   21
                                                         Attorneys for Plaintiff
   22                                                    Core Optical Technologies, LLC
   23

   24

   25

   26

   27

   28

                                                 21
                           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT
1814723
